ORDER
PER CURIAM:
Gevante Anderson was convicted after a jury trial in the Circuit Court of Jackson County of four counts of first-degree murder, one count of first-degree burglary, and five associated counts of armed criminal action. The charges stem from the March 16, 2009 murders of Andre Jones, Precious Triplett, Amir Clemons, and Gerard Clemons, Jr. in Raytown. Anderson appeals, arguing that the evidence was insufficient to support his convictions, and that various evidence was erroneously admitted during his trial. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).